Exhibit 10.1

AMENDMENT NO. 3

TO

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made as of January 4, 2018, by and among CONNECTURE, INC. (“Connecture”),
DESTINATIONRX, Inc. (“DestinationRX” and together with Connecture, collectively,
the “Borrowers”), the Lenders (as defined below) party hereto and Wells Fargo
Bank, National Association (in its individual capacity, “Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (as each such term is defined in the Credit Agreement referred to
below) (in such capacity, together with its successors and assigns, the
“Agent”). Capitalized terms used in this Amendment (including the Recitals), to
the extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

RECITALS

WHEREAS, the Borrowers are party to that certain Amended and Restated Credit
Agreement, dated as of June 8, 2016 (as amended, amended and restated, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrowers, the Agent and the lenders party thereto from time to time
(collectively, the “Lenders”), pursuant to which the Lenders have made certain
loans and financial accommodations available to the Borrowers;

WHEREAS, the Borrowers have informed the Agent and the Lenders that the
Permitted Holder will acquire 100% of the Equity Interests of Connecture (the
“FP Acquisition”) pursuant to the terms of that certain Agreement and Plan of
Merger, dated as of January 4, 2018 (as amended, supplemented or modified to the
extent permitted by the Credit Agreement, the “FP Acquisition Agreement”), by
and among Connecture, FP Healthcare Holdings, Inc., a Delaware corporation (“FP
Holdings”), and FP Healthcare Merger Sub Corporation, a Delaware corporation and
wholly owned subsidiary of FP Holdings (“FP Merger Subsidiary”), and such FP
Acquisition Agreement shall be executed as of the date hereof, and the FP
Acquisition shall be consummated on or prior to June 4, 2018 in accordance with
the terms of the FP Acquisition Agreement;

WHEREAS, in connection with the FP Acquisition, the Borrowers have requested
that the Agent and the Lenders make certain amendments to the Credit Agreement;
and

WHEREAS, the Agent and the Lenders are willing to amend such terms and
conditions of the Credit Agreement on the terms and conditions expressly set
forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.    Amendments to Credit Agreement. Effective as of the Amendment No. 3
Effective Date (as defined below), the Credit Agreement shall be amended as
follows:

(a).  The last paragraph of Section 2.2 of the Credit Agreement shall be amended
and restated in its entirety to read as follows:

“Notwithstanding anything to the contrary set forth in this Section 2.2, the
Agent and the Lenders hereby agree that the payment in respect of the principal
of the Term Loan due and payable on March 31, 2018 in the amount of $1,312,500
shall be due and payable on



--------------------------------------------------------------------------------

the Acquisition Agreement Termination Date; provided that if an Acquisition
Termination Event occurs prior to the Acquisition Agreement Termination Date
then such payment shall be due and payable immediately but no earlier than
March 31, 2018. The outstanding unpaid principal balance and all accrued and
unpaid interest on the Term Loan shall be due and payable on the earlier of
(i) the Maturity Date, and (ii) the date of the acceleration of the Term Loan in
accordance with the terms hereof. Any principal amount of the Term Loan that is
repaid or prepaid may not be reborrowed. All principal of, interest on, and
other amounts payable in respect of the Term Loan shall constitute Obligations
hereunder.”

(b).  Section 2.4(e) of the Credit Agreement is hereby amended by adding the
following new clause in the appropriate numerical order:

“(vii)    Maximum Revolver Amount. If, at any time, the Revolver Usage on such
date exceeds the Maximum Revolver Amount, in all cases as adjusted for Reserves
established by Agent in accordance with Section 2.1(c), then Borrowers shall
immediately prepay the Obligations in accordance with Section 2.4(f) in an
aggregate amount equal to the amount of such excess.”

(c).  Section 2.4(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(f)    Application of Payments. (i) Each prepayment pursuant to
Section 2.4(e)(i), Section 2.4(e)(ii), Section 2.4(e)(iii), Section 2.4(e)(iv),
Section 2.4(e)(v) or Section 2.4(e)(vi) shall (A) so long as no Application
Event shall have occurred and be continuing, be applied, first, to the
outstanding principal amount of the Term Loan until paid in full, second, to the
outstanding principal amount of the Revolving Loans (without a corresponding
permanent reduction in the Maximum Revolver Amount), until paid in full, and
third, to cash collateralize the Letters of Credit in an amount equal to 105% of
the then outstanding Letter of Credit Usage (without a corresponding permanent
reduction in the Maximum Revolver Amount), and (B) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii), and (ii) each prepayment pursuant to Section 2.4(e)(vii)
shall (A) so long as no Application Event shall have occurred and be continuing,
be applied, first, to the outstanding principal amount of the Revolving Loans
until paid in full, and second, to cash collateralize the Letters of Credit in
an amount equal to 105% of the then outstanding Letter of Credit Usage (without
a corresponding permanent reduction in the Maximum Revolver Amount), and (B) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii). Each such prepayment of the Term Loan
shall be applied against the remaining installments of principal of the Term
Loan on a pro rata basis (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment).

(d).  Section 3.2 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (a) thereof, (ii) deleting the period at the end
of clause (b) thereof and substituting a semi-colon in lieu thereof, and
(iii) adding the following new clause (c) in the appropriate alphabetical order:

“(c)    during the Incremental Revolver Availability Period, (i) the FP
Acquisition Agreement or an Alternative Acquisition Agreement is in full force
and effect, and has not been amended, modified or supplemented other than as
permitted by the terms of this

 

2



--------------------------------------------------------------------------------

Agreement, (ii) such extension of credit and the requested amount shall be
permitted by and is in accordance with the Budget, (iii) no Company Material
Adverse Effect (as defined in the FP Acquisition Agreement or the Alternative
Acquisition Agreement, as applicable) or equivalent term has occurred since the
Amendment No. 3 Effective Date, and (iv) the Agent shall have received a
certificate signed by the chief financial officer of the Administrative Borrower
certifying as to clauses (a) through (c) above, in form and substance
satisfactory to the Agent.”

(e).  Section 4 of the Credit Agreement is hereby amended by adding the
following new section in the appropriate numerical order:

“4.23    FP Acquisition Documents. As of the Amendment No. 3 Effective Date,
Borrowers have delivered to Agent true and correct copies of the FP Acquisition
Documents. No party thereto is in default in the performance or compliance with
any provisions thereof and the FP Acquisition Documents comply in all material
respects with all applicable laws. The FP Acquisition Documents are in full
force and effect as of the Amendment No. 3 Effective Date and have not been
terminated, rescinded or withdrawn as of such date except in connection with an
Alternative Acquisition. As of the Amendment No. 3 Effective Date, the
execution, delivery and performance of each of the FP Acquisition Documents has
been duly authorized by all necessary action on the part of each Borrower who is
a party thereto. Each FP Acquisition Document is the legal, valid and binding
obligation of each Borrower who is a party thereto, enforceable against each
such Borrower in accordance with its terms, in each case, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought. No Borrower is
in default in any material respect in the performance or compliance with any
provisions of any FP Acquisition Document. To each Borrower’s knowledge, none of
the representations or warranties of any other Person in any FP Acquisition
Document contains any untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading.”

(f).  Section 5 of the Credit Agreement is hereby amended by adding the
following new sections in the appropriate numerical order:

“5.16    Consummation of the FP Acquisition or the Alternative Acquisition.
Comply in all material respects with the FP Acquisition Agreement (or if the FP
Acquisition Agreement has been terminated in connection with an Alternative
Acquisition, an Alternative Acquisition Agreement related to such Alternative
Acquisition), and cause the consummation of the FP Acquisition or an Alternative
Acquisition, as applicable, to be completed on or prior to the Acquisition
Agreement Termination Date in accordance with the terms of the FP Acquisition
Agreement or an Alternative Acquisition Agreement, as applicable. The Borrowers
shall have provided the Agent evidence in form reasonably satisfactory to it
that the FP Acquisition or an Alternative Acquisition shall have been
consummated on or prior to the Acquisition Agreement Termination Date in
accordance with the FP Acquisition Documents or the Alternative Acquisition
Documents, as applicable, and all applicable requirements of law.”

 

3



--------------------------------------------------------------------------------

“5.17    Notice of Alternative Acquisition. Concurrently with delivery to FP
Holdings or any Loan Party of a Notice of Superior Proposal (as defined in the
FP Acquisition Agreement) or notice of any Acquisition Proposal (as defined in
the FP Acquisition Agreement), the Borrowers shall deliver such Notice of
Superior Proposal or such notice of Acquisition Proposal to Agent and provide
the Agent with copies of any agreements, documents and/or instruments delivered
in connection with such Notice of Superior Proposal or such notice of
Acquisition Proposal, the Alternative Acquisition Agreement and any other
material documents entered into connection therewith or as reasonably requested
by the Agent.”

(g).  Clause (b) of Section 6.6 of the Credit Agreement is hereby amended by
(i) deleting the word “or” immediately at the end of clause (b)(i) thereof,
(ii) deleting the period at the end of clause (b)(ii) thereof and substituting
“, or” in lieu thereof, and (ii) adding the following new clause (b)(iii) in the
appropriate order as follows:

“(iii) (A) the FP Acquisition Agreement or (B) the Alternative Acquisition
Agreement, as the case may be, in each case other than any amendment
modification or waiver which is not materially adverse to the interests of the
Agent and/or the Lenders, or which has been approved in writing by the Agent in
its sole discretion.”

(h).  Section 6.7 of the Credit Agreement is hereby amended by deleting (i) the
comma at the end of clause (a) thereof and substituting the word “and” in lieu
thereof, (ii) “, and” at end of clause (b) thereof and substituting a period in
lieu thereof, and (iii) clause (c) thereof in its entirety.

(i).  Section 6.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“6.11    Use of Proceeds. Each Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of any loan made hereunder for any purpose
other than (a) with respect to the Existing Term Loans, to pay a portion of the
consideration payable in connection with the consummation of the Merger, (b) on
the Closing Date, to repay the Existing Advances, and to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Funds Flow Agreement, (c) during the Incremental Revolver
Availability Period, for general corporate and working capital purposes,
including fees and expenses as set forth on Schedule 6.11 attached hereto in an
aggregate amount not to exceed $1,200,000 in the aggregate, in each case, in
accordance with and pursuant to the Budget; provided that no part of the
proceeds of the loans made to Borrowers will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors and (d) thereafter, consistent
with the terms and conditions hereof, for their lawful and permitted purposes
(including that no part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).”

 

4



--------------------------------------------------------------------------------

(j).  Clause (a) of Section 7 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(a)    Liquidity. (i) From the Closing Date to the Amendment No. 1 Effective
Date, maintain Liquidity at all times in an amount of not less than $10,000,000,
(ii) from the Amendment No. 1 Effective Date to February 28, 2017, maintain
Liquidity at all times in an amount of not less than $11,500,000, (iii) from and
after March 1, 2017 and prior to the earlier of (A) the Acquisition Agreement
Termination Date or (B) the occurrence of an Acquisition Termination Event,
maintain Liquidity at all times in an amount not less than $1,500,000 and
(iv) at all times thereafter, maintain Liquidity at all times in an amount not
less than $15,000,000.”

(k).  Clause (a) of Section 8.2 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, 5.14, 5.15,
5.16, or 5.17 of this Agreement, (ii) Section 6 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty and
Security Agreement;”

(l).  Clause (c)(xiv) of the definition of “EBITDA” set forth in Schedule 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(xiv)    [reserved], and”

(m).  The definition of “Fee Letter” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“ “Fee Letter” means, collectively, (a) that certain fee letter, dated as of
even date with the Agreement, among Borrowers and Agent, in form and substance
reasonably satisfactory to Agent, as the same may be amended, amended and
restated, restated, supplemented, modified or otherwise in effect from time to
time, (b) that certain Amendment No. 1 Fee Letter, dated as of Amendment No. 1
Effective Date, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent, as the same may be amended, amended and restated,
restated, supplemented, modified or otherwise in effect from time to time, and
(c) that certain Amendment No. 3 Fee Letter, dated as of Amendment No. 3
Effective Date, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent, as the same may be amended, amended and restated,
restated, supplemented, modified or otherwise in effect from time to time.”

(n).  The definition of “Maximum Revolver Amount” set forth in Schedule 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“ “Maximum Revolver Amount” means $500,000; provided, however, during the
Incremental Revolver Availability Period, Maximum Revolver Amount shall mean
$6,000,000.”

 

5



--------------------------------------------------------------------------------

(o).  Clause (l) of the definition of “Permitted Acquisition” set forth in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(l)    notwithstanding anything to the contrary set forth in this definition,
the Credit Agreement or any other Loan Document, no Permitted Acquisition shall
be permitted during the period commencing on the Amendment No. 1 Effective Date
through the Maturity Date (the “Restricted Acquisition Period”).”

(p).  Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Acquisition Agreement Termination Date” means June 4, 2018 in the case of the
FP Acquisition or the Alternative Acquisition Termination Date in the case of
any Alternative Acquisition.”

“Acquisition Termination Event” means (a) the occurrence of an Event of Default,
(b) the FP Acquisition or the Alternative Acquisition, as applicable, is not
consummated in accordance with the terms of the FP Acquisition Agreement or the
Alternative Acquisition Agreement, as applicable, on or prior to the Acquisition
Agreement Termination Date, (c) after the execution of the FP Acquisition
Agreement and prior to the consummation of the FP Acquisition, the FP
Acquisition Agreement terminates in accordance with its terms other than in
connection with an Alternative Acquisition, (d) after the execution of the
Alternative Acquisition Agreement and prior to the consummation of the
Alternative Acquisition, the Alternative Acquisition Agreement terminates in
accordance with its terms, or (e) the consummation of the FP Acquisition or any
Alternative Acquisition, as applicable.”

“ “Alternative Acquisition” means the acquisition of the Equity Interests of
Connecture by any Person other than the Permitted Holder or Connecture entering
into an Alternative Acquisition Agreement, in each case, in accordance with
Section 5.3 of the FP Acquisition Agreement and on terms satisfactory to the
Agent.”

“ “Alternative Acquisition Agreement” means “Alternative Acquisition Agreement”
as defined in the FP Acquisition Agreement and such Alternative Acquisition
Agreement shall be in form and substance reasonably satisfactory to the Agent in
its sole discretion, as the same may be amended, modified or supplemented to the
extent permitted by the Agreement.”

“ “Alternative Acquisition Documents” means the Alternative Acquisition
Agreement and all other documents related thereto and executed in connection
therewith.”

“Alternative Acquisition Termination Date” means the later of (a) June 4, 2018
and (b) the acquisition agreement termination date set forth in any Alternative
Acquisition Agreement and as approved by the Agent in its sole discretion.”

“ “Amendment No. 3 Effective Date” means January 4, 2018.”

“ “FP Acquisition Documents” means the FP Acquisition Agreement and all other
documents related thereto and executed in connection therewith.”

“ “FP Acquisition” means the acquisition of the Equity Interests of Connecture
pursuant to the terms of the FP Acquisition Agreement.”

 

6



--------------------------------------------------------------------------------

“ “FP Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of the Amendment No. 3 Effective Date, by and among Connecture, FP
Healthcare Holdings, Inc., a Delaware corporation (“FP Holdings”), and FP
Healthcare Merger Sub Corporation, a Delaware corporation and wholly owned
subsidiary of FP Holdings, in form and substance reasonably satisfactory to the
Agent in its sole discretion, and as the same may be amended, modified or
supplemented to the extent permitted by the Agreement.”

“ “Incremental Revolver Availability Period” means the period commencing on the
Amendment No. 3 Effective Date through and including the Acquisition Agreement
Termination Date; provided, however, the Incremental Revolver Availability
Period shall terminate immediately upon the occurrence of an Acquisition
Termination Event.

(q).  Schedule C-1 of the Credit Agreement is hereby amended and restated in its
entirety by replacing such Schedule with Schedule C-1 attached hereto as Annex
A.

(r).  Schedule 5.1 of the Credit Agreement is hereby amended and restated in its
entirety by replacing such Schedule with Schedule 5.1 attached hereto as Annex
B.

(s).  Schedule 6.11 of the Credit Agreement attached hereto as Annex C is hereby
added as a new Schedule to the Credit Agreement in the appropriate order.

2.    Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall not become effective until the date on which all of the following
conditions precedent shall have been satisfied in the sole discretion of Agent
or waived by Agent (the “Amendment No. 3 Effective Date”):

(a)    Agent shall have received this Amendment fully executed in a sufficient
number of counterparts for distribution to all parties.

(b)    Agent shall have received the FP Acquisition Agreement (including all
schedules, exhibits and annexes thereto), that certain Voting and Support
Agreement by and among Connecture and the other parties from time to time party
thereto, that certain Guarantee by the Permitted Holders in favor of Connecture,
and all other documents, instruments and/or agreements delivered or executed in
connection with the FP Acquisition Agreement, in form and substance satisfactory
to the Agent, duly executed by Connecture, FP Holdings, and FP Merger
Subsidiary, in each case, as in effect on the date hereof;

(c)    Agent shall have received that certain Amendment No. 3 Fee Letter dated
as of the Amendment No. 3 Effective Date fully executed by all parties thereto
in a sufficient number of counterparts for distribution to all parties.

(d)    Agent shall have received a non-refundable amendment fee as set forth in
the Amendment No. 3 Fee Letter, which fee is fully earned as of, and due and
payable on, the Amendment No. 3 Effective Date.

(e)    The Agent shall have received (i) a Budget of the Borrowers and their
Subsidiaries for the succeeding thirteen (13) week period as of the Amendment
No. 3 Effective Date, and (ii) a certificate signed by the chief financial
officer of the Administrative Borrower to the effect that such Budget is true
and correct, in each case, in form, substance and in such detail as is
reasonably satisfactory to the Agent.

 

7



--------------------------------------------------------------------------------

(f)    The representations and warranties set forth herein and in the Loan
Documents (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) must be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof).

(g)    Agent shall have received all other documents and legal matters in
connection with the transactions contemplated by this Amendment and such
documents shall have been delivered or executed or recorded and shall be in form
and substance satisfactory to Agent.

3.    Representations and Warranties. Each Borrower represents and warrants to
Agent and the Lenders as follows:

(a)    Authority. Each Borrower has the requisite corporate power and authority
to execute and deliver this Amendment, and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by each Borrower of this
Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restriction binding on any Borrower. No other corporate
proceedings are necessary to consummate such transactions.

(b)    Enforceability. This Amendment has been duly executed and delivered by
each Borrower. This Amendment and each Loan Document (as amended or modified
hereby) is the legal, valid and binding obligation of each Borrower, enforceable
against each Borrower in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and is in full force and effect.

(c)    Representations and Warranties. The representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any portion of any
representation and warranty that is already qualified or modified by materiality
in the text thereof) on and as of the date hereof as though made on and as of
the date hereof.

(d)    No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

(e)    Taxes. The Loan Parties do not believe that the amendments made pursuant
to this Amendment shall be treated as a “significant modification” of the
Revolving Loans under Treasury Regulation Section 1.1001-3 and as such the
Revolving Loans should still constitute a grandfathered obligation for the
purposes of FATCA. The Loan Parties shall jointly and severally indemnify the
Agent and Lenders, and hold them harmless from, any and all losses, claims,
damages, liabilities and related expenses, including taxes and the fees, charges
and disbursements of any counsel for any of the foregoing, arising in connection
with the Agent’s and Lenders’ treating, for purposes of determining withholding
Taxes imposed under FATCA, the Revolving Loans as modified hereby as qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

4.    Expenses. The Borrowers shall pay all reasonable out-of-pocket fees, costs
and expenses incurred by the Agent in connection with this Amendment or
otherwise due and payable pursuant to the Credit Agreement, including, without
limitation, legal fees and expenses of counsel to the Agent.

 

8



--------------------------------------------------------------------------------

5.    Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

7.    Reference to and Effect on the Loan Documents.

(a)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b)    Except as specifically set forth in this Amendment, the Credit Agreement
and all other Loan Documents, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of each
Borrower to Agent and Lenders without defense, offset, claim or contribution.

(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

8.    Ratification. Each Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement, as amended
hereby, and the Loan Documents effective as of the date hereof.

9.    Estoppel. To induce Agent and Lenders to enter into this Amendment and to
induce Agent and Lenders to continue to make advances to Borrowers under the
Credit Agreement, each Borrower hereby acknowledges and agrees that as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim or objection in favor of any Borrower as against Agent or
any Lender with respect to the Obligations.

10.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

9



--------------------------------------------------------------------------------

12.    Release; Covenant Not to Sue.

(a)    Each of the Borrowers hereby absolutely and unconditionally releases and
forever discharges Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing
(each, a “Released Party”), from any and all known claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which such
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured; provided
that, in each case, the foregoing release shall not apply to claims of fraud or
willful misconduct. Each of the Borrowers understands, acknowledges and agrees
that this release may be pleaded as a full and complete defense and may be used
as a basis for an injunction against any action, suit or other proceeding which
may be instituted, prosecuted or attempted in breach of the provisions of such
release.

(b)    Each of the Borrowers, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Released Party above
that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any claim released, remised and
discharged by any Borrower pursuant to the above release. If any Borrower or any
of its successors, assigns or other legal representations violates the foregoing
covenant, each Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Released Party as a result of such violation.

13.    Submission of Amendment. The submission of this Amendment to the parties
or their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: CONNECTURE, INC. By:   /s/ Jeffery A. Surges   Name:   Jeffery A.
Surges   Title:   President and CEO

 

DESTINATIONRX, INC. By:   /s/ Jeffery A. Surges   Name:   Jeffery A. Surges  
Title:   President and CEO

 

[Connecture – Signature Page to Amendment No. 3 to Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and as Agent By:   /s/
Jonathan Lareau   Name: Jonathan Lareau   Title:   Authorized Signatory

 

[Connecture – Signature Page to Amendment No. 3 to Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

RATIFICATION OF OBLIGATIONS

Each of the undersigned hereby joins in this Amendment to evidence its consent
to the execution by the Borrowers, to agree to be bound by the provisions of
this Amendment to the extent applicable to each of the undersigned, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to the Credit Agreement (as amended hereby), to
acknowledge that without such consent and confirmation, Agent and Lenders would
not execute this Amendment, and to agree that each of the Loan Documents remain
in full force and effect, and each of the undersigned confirms and ratifies all
of its obligations under each Loan Document (as amended hereby) to which it is a
party.

 

CONNECTEDHEALTH, LLC

By:  

/s/ Jeffery A. Surges

  Name: Jeffery A. Surges   Title: President and CEO

 

INSURIX, INC. By:   /s/ Jeffery A. Surges   Name: Jeffery A. Surges   Title:
President and CEO

 

RXHEALTH INSURANCE AGENCY, INC. By:   /s/ Jeffery A. Surges   Name: Jeffery A.
Surges   Title: President and CEO

 

[Connecture – Signature Page to Amendment No. 3 to Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

ANNEX B

Schedule 5.1 to Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

As soon as available, but in any event on Friday of every calendar week,    (a)
a rolling 13-week cash flow forecast of the Borrowers and their Subsidiaries for
the succeeding thirteen (13) week period (a “Budget”), together with (i) a
comparison of the prior Budget for the applicable periods showing actual
performance and any variance of such actual performance from the projected
performance in such Budget for such periods and (ii) a certificate signed by the
chief financial officer of the Administrative Borrower to the effect that such
information is true and correct, in each case, in form, substance and in such
detail as is reasonably satisfactory to the Lenders, As soon as available, but
in any event on Friday of every calendar week,    (b) a detailed report in form
and substance satisfactory to Agent regarding the Borrowers’ and their
Subsidiaries’ cash and Cash Equivalents, including a list of all accounts with
account numbers and identifying all accounts which are subject to Control
Agreements, and an indication of which accounts constitute Qualified Cash and
which accounts do not constitute Qualified Cash, As soon as available, but in
any event within 30 days (45 days in the case of a month that is the end of the
Administrative Borrower’s fiscal quarters) after the end of each month, during
the Administrative Borrower’s fiscal years,   

(c) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity (prepared on an as
billed basis and GAAP basis) covering the Administrative Borrower’s and its
Subsidiaries’ operations during such period and compared to the prior period and
plan, together with a corresponding discussion and analysis of results from
management, and

 

(d) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA1 to the extent applicable,

As soon as available, but in any event within 45 days after the end of each
fiscal quarter, during the Administrative Borrower’s fiscal years,   

(e) a backlog report detailing all contracts which have been executed but not
yet performed, and segmented by estimated period of recognition,

 

(f) a bookings report for the following (i) prior month by revenue type, and
(ii) trailing twelve months by revenue type, and

 

(g) attrition data for the prior fiscal quarter consistent with what was
previously provided to the extent not included in any publicly filed financial
statements of the Administrative Borrower,

 

1  Borrowers’ calculations to arrive at the EBITDA figure shall conform to the
definition as set forth in Schedule 1.1.



--------------------------------------------------------------------------------

As soon as available, but in any event within 45 days after the end of each
fiscal quarter of the Administrative Borrower ending June 30 and December 31:   

(h) a sales pipeline report by prospect including the probability of close for
each prospect (and grouped by probability),

 

(i) a detailed list of Borrower’s customers including contract expiration dates
and annualized recurring revenue contribution, and

 

(j) a summary report showing (A) all deferred revenues as set forth in each
Borrower’s and their respective Subsidiaries’ balance sheet for the prior month,
(B) the portion of such deferred revenues that will be earned during the next
four fiscal quarters, and (C) the portion of such deferred revenues that will be
earned on or after the date one year following the date of such balance sheet,

As soon as available, but in any event within 90 days after the end of the
Administrative Borrower’s fiscal years,   

(k) consolidated and consolidating financial statements of the Administrative
Borrower and its Subsidiaries for each such fiscal year, audited by independent
certified public accountants reasonably acceptable to Agent and certified,
without any qualifications (including any (A) “going concern” or like
qualification or exception, (B) qualification or exception as to the scope of
such audit, or (C) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management),

 

(l) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA to the extent applicable,

 

(m) a detailed calculation of Excess Cash Flow, and

 

(n) a Perfection Certificate or a supplement to the Perfection Certificate,

As soon as available, but in any event within 30 days prior to the start of the
Administrative Borrower’s fiscal years,    (o) copies of the Administrative
Borrower’s Projections, in form and substance (including as to scope and
underlying assumptions) satisfactory to Agent, in its Permitted Discretion, for
the forthcoming 3 years, year by year, and for the forthcoming fiscal year,
month by month fiscal quarter by fiscal quarter, certified by the chief
financial officer of the Administrative Borrower as being such officer’s good
faith estimate of the financial performance of the Administrative Borrower
during the period covered thereby, Promptly, but in any event within four
(4) Business Days after receipt of, delivery by, or knowledge thereof,    (p)
copies of all agreements, correspondence, amendments, modifications, waivers,
notices and any other documents, agreements and/or instruments received by or
given by any Loan Party in connection with or pursuant to the FP Acquisition
Agreement or any Alternative Acquisition Agreement,



--------------------------------------------------------------------------------

If and when filed by a Borrower,   

(q) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(r) any other filings made by such Borrower with the SEC, and

 

(s) any other information that is provided by such Borrower to its shareholders
generally,

Promptly, but in any event within 5 days after a Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,    (t)
notice of such event or condition and a statement of the curative action that
such Borrower proposes to take with respect thereto, Promptly after the
commencement thereof, but in any event within 5 days after the service of
process with respect thereto on a Borrower or any of its Subsidiaries,    (u)
notice of all actions, suits, or proceedings brought by or against such Borrower
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Effect, Upon the request of
Agent,   

(v) any other information reasonably requested relating to the financial
condition of either Borrower or its respective Subsidiaries, the FP Acquisition
Agreement or any Alternative Acquisition Agreement (as defined in the FP
Acquisition Agreement), and

 

(w) Such other reports, including but not limited to a summary aging of the
Borrowers’ Accounts, and a summary aging, by vendor, of Borrowers’ accounts
payable, and any book overdrafts, and as to the Collateral or the financial
condition of the Borrowers and their Subsidiaries, as Agent may reasonably
request.